 

Exhibit 10.24

 

 

AMENDED AND RESTATED

EXECUTIVE AGREEMENT

FOR

DATA I/O CORPORATION

 

               This Amended and Restated Agreement (the “Agreement”) is entered
into this 25 day of October, 2012, by and between DATA I/O CORPORATION ("the
Company") and Anthony Ambrose ("Executive").  Executive is an at-will employee
of the Company.  The parties wish to provide Executive with severance benefits
if Executive's employment is terminated in connection with a change in control
in the Company and other payments in connection with a change of control.  At
the time of the execution of the original agreement, the Executive entered into
the Company's form of Confidentiality and Non-Competition Agreement for
executive officers.

 

               NOW, THEREFORE, in consideration of the foregoing recitals and
the covenants and conditions contained herein, the parties hereby agree as
follows:

 

               1.    Change of Control.   

 

               (a)   If, within the period commencing 80 days prior to the date
of occurrence (the "Event Date") of a Control Event and ending on the first
anniversary of the Event Date (the "Window"), the Company terminates Executive's
employment (other than for Cause) or Executive resigns for Good Reason, the
Company shall pay to Executive (1) the Severance Payment in immediately
available funds and (2) expenses incurred, up to Twenty Thousand Dollars
($20,000) for outplacement services or other job search expenses.  If such
termination occurs prior to the Control Event, the Severance Payment is due on
the fifth day following the Event Date; if such termination occurs on or
subsequent to the Event Date, the Severance Payment is due on the twentieth
business day following the date of termination (the "Termination Date") or at a
later date in order to comply with the provisions of Section 409A of the
Internal Revenue Code.  Outplacement expenses under Section 1(a)(2) above must
be incurred and shall be paid no later than December 31st of the second calendar
year following the calendar year of the Executive’s termination of employment. 
For purposes of this Agreement, termination from employment shall mean a
“separation from service” as defined under the default rules under the final
Section 409A regulations.

 

               (b)  The Severance Payment shall be determined pursuant to the
following formula:

 

                                      [(B-A)/365] x (C + D)   where

 

                      A = the number of days of continued full-time employment
of Executive by the Company following the Event Date

 

                      B =  1 x 365

 

                      C =  Executive's annual base salary as of the Termination
Date

 

                      D =  the average of all cash bonuses that Executive
received or is entitled to receive regarding the three most recent fiscal years
of the Company during which Executive was employed by the Company in his or her
current position for the entire year;

 

provided however, that unless the Company, its successors or assigns gives
Executive six (6) months advance written notice of termination, the Severance
Payment shall not be less than the amount computed as follows:  (0.5) x (C + D).

 

               (c)   In addition to any payments which may be required pursuant
to Section 1(a), upon the occurrence of a Control Event, the Company shall pay
to Executive the Control Event Payment in immediately available funds.  The
Control Event Payment is due on the closing of the Control Event.  The Control
Even Payment shall equal the product of (1) 0.5 and (2) Executive's annual base
salary as of the date immediately prior to the Control Event.

 

               (d)  Each of the following shall constitute a "Control Event":

 

                      (1)   the acquisition of Common Stock of the Company (the
"Common Stock") by any "Person" (as such term is defined in Section 1.21 of the
Rights Agreement dated as of April 4, 1998 between the Corporation and Chase
Mellon Shareholder Services L.L.C. and with Amendment No.1 dated as of February
10, 1999 and Amendment No. dated as of April 3, 2008 (the "Rights Plan"),
together with all Affiliates and Associates (as such terms are defined in
Section 1.5 of the Rights Plan)

 



                                                                                                28

--------------------------------------------------------------------------------

 

 

of such Person, such that such Person becomes, after the date of this Agreement,
the Beneficial Owner (as defined in the Rights Plan) of a majority of the shares
of Common Stock then outstanding, but shall not include the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan; or

 

                      (2)   the approval by the Company's shareholders (or, if
later, approval by the shareholders of any Person) of any merger, consolidation,
reorganization or other transaction providing for the conversion or exchange of
more than fifty percent (50%) of the outstanding shares of Common Stock into
securities of any Person, or cash, or property, or a combination of any of the
foregoing; and

 

               (e)   Each of the following shall constitute "Good Reason",
provided that it occurs during the Window, and provided further that Executive
must provide notice to the Company within sixty (60) days of the existence of
such condition and the Company will have thirty (30) days from receipt of such
notice to remedy the condition.  If the condition is not remedied within such 30
day period, the following conditions will constitute “Good Reason”:

 

                      (1)   the material diminution of Executive's position,
duties, responsibilities or status with the Company or its successor, as
compared with the position, duties, responsibilities or status of Executive with
the Company immediately prior to the Event Date, except in connection with the
termination of Executive for Cause;

 

                      (2)   the Company's assignment of Executive on a
substantially full-time basis to work at a location where the distance between
the new location and Executive's principal residence is at least 35 miles
greater than the distance between the former location and such residence;
provided, however, that this paragraph shall not apply to travel in the
furtherance of the Company's business to an extent substantially consistent with
Executive's business travel obligations as of the date hereof;

 

                      (3)   the Company's failure to obtain an assumption of the
obligations of the Company to perform this Agreement by any successor to the
Company;

 

                      (4)   any material reduction in Executive's base salary,
or a material reduction in benefits payable to Executive or failure of the
Company to pay Executive any earned salary, bonus or benefits except with the
prior written consent of Executive;

 

                      (5)  the exclusion or limitation of Executive from
participating in some form of variable compensation plan which provides the
Executive the opportunity to achieve a level of total compensation (base salary
plus variable compensation) consistent with what the Executive had the
opportunity to earn at the Event Date; or

 

                      (6)   any demand by any director or officer of the Company
that Executive take any action or refrain from taking any action where such
action or inaction, as the case may be, would violate any law, rule, regulation
or other governmental pronouncement, court order, decree or judgment, or breach
any agreement or fiduciary duty.

 

               (f) Each of the following shall constitute "Cause":

 

                      (1)   any violation by Executive of any material
obligation under this Agreement or the attached Confidentiality and
Non-Disclosure Agreement;

 

                      (2)   any action or failure to act by Executive which
causes the Company to incur significant monetary damages;

 

                      (3)   conviction for commitment of a felony;

 

                      (4)   any violation of law which has a material, adverse
effect on the Company;

 

                      (5)   habitual abuse of alcohol or a controlled substance;

 

                      (6)   theft or embezzlement from the Company;

 

                      (7)   repeated unexcused absence from work for reasons
unrelated to short-term illnesses;

 

                      (8)   the failure by Executive substantially to achieve
personal performance goals reasonably established by the board of directors or
any officer to whom he/she reports other than where such failure is
substantially attributable to factors beyond control of Executive;

 

                      (9) Disability of Executive (as defined below); and

 

 

                                                                                              
 29

--------------------------------------------------------------------------------

 

 

 

                      (10) repeated failure or refusal by Executive to carry out
the reasonable directives, orders or resolutions of the Company's Board of
Directors or any officer to whom he/she reports.

 

               (g)  "Disability" shall mean any physical, mental or other health
condition which substantially impairs Executive's ability to perform his/her
assigned duties for 90 days or more in any 180 day period or that can be
expected to result in death.  Any disagreement as to whether Executive is
disabled shall be resolved by a physician selected by the Company after an
examination of Executive.  Executive hereby consents to such physical
examination and to the examination of all medical records of Executive
necessary, in the judgment of the examining physician, to make the determination
of disability.

 

               (h)  Notwithstanding any other provision of this Agreement to the
contrary, in the event that any severance or other payment, benefit or right
payable or accruing to Executive hereunder or under the Company's 2000 Stock
Compensation Incentive Plan or Amended and Restated 1986 Stock Option Plan
("Option Plan") would constitute a "parachute payment" as defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the "Code"), then
the total amount of severance and other payments or benefits payable to
Executive hereunder and under the Option Plan which is deemed to constitute a
"parachute payment" shall not exceed and shall, if necessary, be reduced to an
amount (the "Revised Severance Payment") equal to 2.99 times Executive's "base
amount" as defined in Code Section 28G(b)(3).  In the event of a disagreement
between the Company and Executive as to whether the provisions of Code section
280G are applicable or the amount of the Revised Severance Payment, such
determination shall be made by the Company's independent public accountants or,
if such firm is unable or unwilling to render such a determination, then by a
law firm mutually acceptable to Executive and the Company.  All costs relating
to such determination shall be borne by the Company.  The Company and the
Executive shall cooperate in good faith to make the determination required by
this Section 1(h) by mutual agreement not later than the later of:  (i) the
fifth day preceding the date that the Severance Payment is or would be due or
(ii) the earlier of (x) the tenth day following the expiration of any period of
accelerated vesting of options to purchase the Company's Common Stock provided
by Section 5(n) of the Option Plan or (y) the tenth day following the date of
exercise by Executive of his or her last remaining option which was exercisable
solely due to the application of Section 5(n) of the Option Plan.  Pending the
final calculation of the Severance Payment or Revised Severance Payment, the
Company shall pay the amounts described under subsection (b) above at the time
and in the manner provided herein; provided  that, pending such determination,
such payments shall be reduced by such amounts as the Company estimates in good
faith to be necessary to satisfy its tax (including excise tax) withholding
obligations and effect the reduction in the amount of the Severance Payment, as
contemplated by this Subsection 1(h).  The aggregate amount of any compensation
actually paid or provided to Executive under the terms of this Agreement and in
excess of the Revised Severance Payment shall be deemed, to the extent of such
excess, a loan to Executive payable upon demand and bearing interest at the rate
of 8% per annum.

 

               2.  Confidentiality and Non‑Competition Agreement.  In
consideration of the obligations undertaken by the Company pursuant to this
Agreement, contemporaneously with the execution of this Agreement, Executive and
the Company have entered into the form of Confidentiality and Non-Competition
Agreement attached hereto as Exhibit A and each agreement shall be effective
only if both agreements have been executed.

 

               3.  Term of Agreement. 

 

               The Company's obligations under Section 1 of this Agreement shall
expire with respect to Control Events occurring on or after the third
anniversary of the date of this Agreement unless the term hereof is extended by
the Board of Directors of the Company by a majority vote of those members of the
Board who are not parties to this or a similar agreement.

 

               4.    At Will Employment.  Unless and to the extent otherwise
agreed by the Company and Executive in a separate written employment agreement,
Executive's employment shall be "at will", with either party permitted to
terminate the employment at any time, with or without cause.  No term of any
employment agreement between the Company and Executive shall be construed to
conflict with, lessen or expand the obligations of the parties under this
Agreement.

 

               5.    Notices.  All notices and other communications called for
or required by this Agreement shall be in writing and shall be addressed to the
parties at their respective addresses stated below or to such other address as a
party may subsequently specify by written notice and shall be deemed to have
been received (i) upon delivery in person, (ii) five days after mailing it by
U.S. certified or registered mail, return receipt requested and postage prepaid,
or (iii) two days after depositing it with a commercial overnight carrier which
provides written verification of delivery:

 

               To the Company:         6464 185th Avenue N.E., Suite 101

                                                      Redmond, Washington  98052

                                                      Attention: General Counsel
or Corporate Secretary

 

               To Executive:               Anthony Ambrose

 

 

                                                                                              
 30

--------------------------------------------------------------------------------

 

 

                                                      13459 NW Countryview Way

                                                      Portland, OR 97229-4467

 

               6.    Withholding.  Except as described in subsection 1(h) of
this Agreement, all payments due to and all benefits to be provided to Executive
hereunder shall be subject to reduction for any applicable withholding taxes,
including excise taxes.

 

               7.  Assignment.  Executive's rights and duties hereunder are
personal to Executive and are not assignable to others, but Executive's
obligations hereunder will bind his/her heirs, successors, and assigns. The
Company may assign its rights under this Agreement in connection with any merger
or consolidation of the Company or any sale of all or any portion of the
Company's assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company's obligations hereunder.

 

               8.  No Duty to Mitigate.  Executive shall not be required to
mitigate the amount of any payment made or benefit provided hereunder.  The
Company may offset any payment due hereunder by the amount of damages to the
Company resulting from any breach of this Agreement by Executive.

 

               9.  General.  This Agreement constitutes the exclusive agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings of the parties.  No waiver of or forbearance
to enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision. 
This Agreement will be governed by the local laws of the State of Washington
without regard to its conflicts of laws rules to the contrary.  The parties
hereby consent to the exclusive jurisdiction and venue of the state and federal
courts sitting in King County, Washington for all matters and actions arising
under this Agreement.  The prevailing party shall be entitled to reasonable
attorneys' fees and costs incurred in connection with such litigation.  No term
hereof shall be construed to limit or supersede any other right or remedy of the
Company under applicable law with respect to the protection of trade secrets or
otherwise.  If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.

 

 

                                                                                                31

--------------------------------------------------------------------------------

 

 

               IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the date first above written.

 

DATA I/O CORPORATION                                     EXECUTIVE:

 

 

 

By:______________________                             Signature:
_____________________ 

Name: Joel Hatlen                                                       Name:
Anthony Ambrose

Its: Vice President / CFO

 



                                                                                                32

--------------------------------------------------------------------------------

 

 

Exhibit A

 

                                          CONFIDENTIALITY AND NON‑COMPETITION
AGREEMENT

                                                                                  
FOR

                                                                   DATA I/O
CORPORATION

 

 

           This Agreement is entered into effective this 25th day of October
2012, by and between DATA I/O CORPORATION ("the Company") and Anthony Ambrose
("Executive").  Executive is an at-will employee of the Company.  In
consideration of entering into an agreement to provide Executive with severance
benefits if Executive's employment is terminated in connection with a change in
control in the Company, Executive promises, on the terms set forth herein, at
all times to protect the Company's proprietary information and to not compete
with the Company following termination of Executive's employment in connection
with a change in control.

 

           NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions contained herein, the parties hereby agree as follows:

 

           1.   Intellectual Properties.

 

           (a)  All ownership, copyright, patent, trade secrecy, and other
rights in all works, programs, software, fixes, routines, inventions, ideas,
designs, manuals, improvements, discoveries, processes, customer lists or other
properties (the "Intellectual Properties") made or conceived by Executive during
the term of his/her employment by the Company shall be the rights and property
solely of the Company, whether developed independently by Executive or jointly
with others, and whether or not developed or conceived during regular working
hours or at the Company's facilities, and whether or not the Company uses,
registers, or markets the same. 

 

           (b)  In accordance with the Company's policy and Washington law, this
Agreement (other than Subsection 1(c)) does not apply to, and Executive has no
obligation to assign to the Company, any invention for which no Company trade
secrets and no equipment, supplies, or facilities of the Company were used and
which was developed entirely on Executive's own time, unless:  (i)  the
invention relates directly to the business of the Company, (ii)  the invention
relates to actual or demonstrably anticipated research or development work of
the Company, or (iii) the invention results from any work performed by Executive
for the Company.

            

           (c)  If and to the extent that Executive makes use, in the course of
his/her employment, of any items or Intellectual Properties previously developed
by Executive or developed by Executive outside of the scope of this Agreement,
Executive hereby grants the Company a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license (with right to sublicense) to make, use, sell,
copy, distribute, modify, and otherwise to practice and exploit any and all such
items and Intellectual Properties. 

 

           (d)  Executive will assist the Company as reasonably requested during
and after the term of his/her employment to further evidence and perfect, and to
enforce, the Company's rights in and ownership of the Intellectual Properties
covered hereby, including without limitation, the execution of additional
instruments of conveyance and assisting the Company with applications for
patents or copyright or other registrations.

 

           2.   Trade Secrets and Confidential Information.

 

           (a)  Executive acknowledges that the Company's business and future
success depends on the preservation of the trade secrets and other confidential
information of the Company and its suppliers and customers (the "Secrets").  The
Secrets may include, without limitation, existing and to-be-developed or
acquired product designs, new product plans or ideas, market surveys, the
identities of past, present or potential customers, business and financial
information, pricing methods or data, terms of contracts with present or past
customers, proposals or bids, marketing plans, personnel information, procedural
and technical manuals and practices, servicing routines, and parts and supplier
lists proprietary to the Company or its customers or suppliers, and any other
sorts of items or information of the Company or its customers or suppliers which
are not generally known to the public at large.  Executive agrees to protect and
to preserve as confidential during and after the term of his/her employment all
of the Secrets at any time known to Executive or in his/her possession or
control (whether wholly or partially developed by Executive or provided to
Executive, and whether embodied in a tangible medium or merely remembered).

 

           (b)  Executive shall mark all items containing any of the Secrets
with prominent confidentiality notices acceptable to the Company.  Executive
shall neither use nor allow any other person to use any of the Secrets in any
way, except for the benefit of the Company and as directed by Executive's
supervisor.  All material containing or disclosing any portion of the Secrets
shall be and remain the property of the Company, shall not be removed from the
Company's premises without specific consent from an officer of the Company, and
shall be returned to the Company upon the termination of Executive's

 



                                                                                                33

--------------------------------------------------------------------------------

 

 

employment or the earlier request Executive's supervisor.  At such time,
Executive shall also assemble all materials in his possession or control which
contain any of the Secrets, and promptly deliver such items to the Company.

 

           3.   Authority and Non-Infringement.  Executive warrants that any and
all items, technology, and Intellectual Properties of any nature developed or
provided by Executive under this Agreement and in any way for or related to the
Company will be original to Executive and will not, as provided to the Company
or when used and exploited by the Company and its contractors and customers and
its and their successors and assigns, infringe in any respect on the rights or
property of Executive or any third party.  Executive will not, without the prior
written approval of the Company, use any equipment, supplies, facilities, or
proprietary information of any other party.  Executive warrants that Executive
is fully authorized to enter into employment with the Company and to perform
under this Agreement, without conflicting with any of Executive's other
commitments, agreements, understandings or duties, whether to prior employers or
otherwise.  Executive will indemnify the Company for all losses, claims, and
expenses (including reasonable attorneys' fees) arising from any breach of by
him/her of this Agreement.

 

           4.   Non-competition and Non-solicitation.

 

           (a)  Executive agrees that during the term of his/her em­ployment
with the Company and, if Executive receives the Severance Payment (as defined
below), until the first anniversary of the Termination Date (as defined below),
he/she will not in any capacity directly or in­directly engage in, assist others
to engage in or own a material interest in any business or activity that is, or
is preparing to be, in competition with the Company with respect to any product
or service sold or service provided by the Company up to the time of termination
of employment in any geographical area in which at the time of termination of
employment such product or service is sold or actively is engaged in.  For the
purposes of this Agreement, the terms "Severance Payment" and "Termination Date"
shall have the meanings assigned to them in the Executive Agreement (as defined
in Section 6 below).

 

           (b)  Executive further agrees that during the period stated above,
he/she will not directly or indirectly call on, reveal the name of, or otherwise
solicit, accept business from or attempt to entice away from the Company any
actual or identified potential customer of the Company, nor will he/she assist
others in doing so.  Executive further agrees that he/she will not, during the
period stated above, encourage or solicit any other employee or consultant of
the Company to leave such employment for any reason, nor will he/she assist
others to do so.

 

           (c)  Executive acknowledges that the covenants in this section are
necessary and reasonable to protect the Company in the conduct of its business
and that compliance with such covenants will not prevent him/her from pursuing
his/her livelihood.  However, should any court find that any provision of such
covenants is unreasonable, invalid or unenforceable, whether in period of time,
geographical area, or otherwise, then in that event the parties hereby agree
that such covenants shall be interpreted and enforced to the maximum extent
which the court deems reasonable.

 

           5.   Remedies.   The harm to the Company from any breach of
Executive's obligations under this Agreement may be difficult to determine and
may be wholly or partially irreparable, and Executive agrees that such
obligations may be enforced by injunctive relief and other appropriate remedies,
as well as by damages.  If any bond from the Company is required in connection
with such enforcement, the parties agree that a reasonable value of such bond
shall be $5,000.  Any amounts received by Executive or by any other through
Executive in breach of this Agreement shall be held in constructive trust for
the benefit of the Company.

 

           6.   Executive Agreement.  In consideration of the obligations
undertaken by Executive pursuant to this Agreement, contemporaneously with the
execution of this Agreement, Executive and the Company shall enter into the form
of Executive Agreement to which this Agreement is attached (the "Executive
Agreement"), and each agreement shall be effective only if both agreements have
been executed.

 

           7.   At Will Employment.  Unless and to the extent otherwise agreed
by the Company and Executive in a separate written employment agreement,
Executive's employment shall be "at will", with either party permitted to
terminate the employment at any time, with or without cause.  No term of any
employment agreement between the Company and Executive shall be construed to
conflict with or lessen Executive's obligations under this Agreement.

 

           8.   Notices.  All notices and other communications called for or
required by this Agreement shall be in writing and shall be addressed to the
parties at their respective addresses stated below or to such other address as a
party may subsequently specify by written notice and shall be deemed to have
been received (i) upon delivery in person, (ii) five days after mailing it by
U.S. certified or registered mail, return receipt requested and postage prepaid,
or (iii) two days after depositing it with a commercial overnight carrier which
provides written verification of delivery:

 

           To the Company:     6464 185th Avenue N.E., Suite 101

                                         Redmond, Washington  98052

                                         Attention: General Counsel and
Corporate Secretary

 

                                                                                                34

--------------------------------------------------------------------------------

 

 

 

           To Executive:          Anthony Ambrose

                                         13459 NW Countryview Way

                                         Portland, OR 97229-4467

 

           9.   Assignment.  Executive's rights and duties hereunder are
personal to Executive and are not assignable to others, but Executive's
obligations hereunder will bind his/her heirs, successors, and assigns.  The
Company may assign its rights under this Agreement in connection with any merger
or consolidation of the Company or any sale of all or any portion of the
Company's assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company's obligations under the Executive Agreement.

 

           10. General.  This Agreement constitutes the exclusive agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings of the parties.  No waiver of or forbearance to
enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision. 
This Agreement will be governed by the local laws of the State of Washington
without regard to its conflicts of laws rules to the contrary.  The parties
hereby consent to the exclusive jurisdiction and venue of the state and federal
courts sitting in King County, Washington for all matters and actions arising
under this Agreement.  The prevailing party shall be entitled to reasonable
attorneys' fees and costs incurred in connection with such litigation.  No term
hereof shall be construed to limit or supersede any other right or remedy of the
Company under applicable law with respect to the protection of trade secrets or
otherwise.  If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.

 

           IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the date first above written.

 

DATA I/O CORPORATION                           EXECUTIVE:

 

 

By: __________  ________________           Signature: __________________________

   Its: Vice President / CFO                        Name, printed: Anthony
Ambrose

 

 

 

                                                                                                35

--------------------------------------------------------------------------------

 